               Case 1:19-cv-10636-CM Document 6 Filed 05/08/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE L. RUBERT,

                                   Plaintiff,

                       -against-
                                                                    19-CV-10636 (CM)
VILLAGE OF MONTICELLO; P.D.
OFFICER MILLER, ID No. 627; P.D.                                ORDER OF DISMISSAL
OFFICER MOTA, ID No. 633; P.D. OFFICER
YOUMANS, ID No. 636; MONTICELLO
POLICE DEPARTMENT,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

          By order dated January 10, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed in forma

pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii).

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:      May 8, 2020
            New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
